Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered July 29, 1987, convicting him of rape in the first degree, sodomy in the first degree, and attempted rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial by the submission of an improper verdict sheet to the jury prior to the commencement of its deliberations. Having failed to object to this alleged error, however, any issue of law with respect thereto is unpreserved for appellate review (CPL 470.05 [2]; People v Rodriquez, 144 AD2d 598; People v Decambre, 143 AD2d 927; People v Battles, 141 AD2d 748; People v Williams, 138 AD2d 430; People v Monroe, 135 AD2d 741). In light of the overwhelming evidence of guilt, we decline to reach this issue in the interest of justice (cf., People v McKenzie, 148 AD2d 472). Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.